                            EXHIBIT 3




Case 1:21-cv-00279-TDS-JEP Document 1-3 Filed 04/01/21 Page 1 of 3
Invoice
Bluestone Coal Sales Corporation                                                               Invoice Date:                           24 Jul 2020
302 S. Jefferson Street                                                                      Invoice Number:                           084094FINV
- Roanoke                                                                                         Due Date:                           04 Aug 2020
UNITED STATES
                                                                                               Company Ref:              19493 / 11518103 / DATLAC




Vessel/Voyage:                PACIFIC MERIT / 4                                                    C/P Date:                          22 May 2020
IMO Number:                   9731987
Load Port(s):                 NORFOLK
Discharge Port(s):            NORFOLK, GDANSK




Details                                                                                                                            Amount (USD)


COAL: Freight 61,546.000 MT * 6.00 USD                                                                                                 369,276.00


Laytime comp - lps w/ com 209,898.50 USD                                                                                               209,898.50


Commission for Mid-Ship (Genova): 579,174.50 USD * 2.500 %                                                                              -14,479.36


Demurrage - NORFOLK                                                                                                                      82,759.44


Commission for Mid-Ship (Genova) @2.500%                                                                                                 -2,068.99


Despatch - GDANSK                                                                                                                        -2,359.22


Previous payment on 22/09/2020 (081444FINV)                                                                                            -544,972.00


Previous payment on 22/09/2020 (081444FINV)                                                                                            544,972.00


Previous payment on 22/09/2020 (081444FINV)                                                                                            -393,044.10


Previous payment on 22/09/2020 (081444FINV)                                                                                            -151,927.90



Balance in favour of Dampskibsselskabet NORDEN A/S                                                                                      98,054.37




Terms and Instructions
Payment Terms:                          30 Days after completion of discharge
Beneficiary:                            Dampskibsselskabet NORDEN A/S
Payment Reference:                      084094FINV
Banking Details:                        Danske Bank                             Swift Code                DABADKKK
                                        Holmens Kanal 2-12                      Account no                3016574694
                                        1092 Copenhagen K                       Iban no                   DK6330003016574694
                                        DENMARK

Corresponding Bank:                     BANK OF AMERICA
Swift Code:                             BOFAUS3N
Bank Code:




                       Dampskibsselskabet NORDEN A/S, Strandvejen 52, DK-2900 Hellerup, DENMARK
                                    Phone No.:+45 3315 0451, VAT no: DK 67 75 89 19
                                                 https://NORDEN.com
                                                                                                                                        Page 1 of 2

                     Case 1:21-cv-00279-TDS-JEP Document 1-3 Filed 04/01/21 Page 2 of 3
Yours faithfully




Mette Hahn Conradsen




                   Dampskibsselskabet NORDEN A/S, Strandvejen 52, DK-2900 Hellerup, DENMARK
                                Phone No.:+45 3315 0451, VAT no: DK 67 75 89 19
                                             https://NORDEN.com
                                                                                              Page 2 of 2

               Case 1:21-cv-00279-TDS-JEP Document 1-3 Filed 04/01/21 Page 3 of 3
